Citation Nr: 1134478	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-34 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus (DM).

2.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected DM.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected DM.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected DM.

5.  Entitlement to service connection for a heart disorder (claimed as a heart murmur).

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected DM.

7.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected DM.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to March 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Although the RO appears to have reopened the previously denied claims for service connection for peripheral neuropathy of the right and the left lower extremities, to include as secondary to service-connected DM, regardless of the RO's actions, the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In light of the favorable decision to reopen the claims for service connection for peripheral neuropathy of the right and the left lower extremities, the Board has characterized these claims as, each, encompassing 2 issues, as on the title page.

The issues of service connection for peripheral neuropathy of the right and the left lower extremities, to include as secondary to service-connected DM, on the merits, and for service connection for peripheral neuropathy of the right and the left upper extremities are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims decided herein has been accomplished.

2.  In a July 2004 decision, the Board noted that in February 1998 the Board denied service connection for peripheral neuropathy of the lower extremities on the basis that there was no diagnosis of acute or subacute peripheral neuropathy to warrant presumptive service connection, nor was there any medical evidence linking his diagnosed peripheral neuropathy to service or to Agent Orange exposure.  The Board concluded that evidence received subsequent to the decision did not demonstrate that the Veteran's peripheral neuropathy was related to service, and declined to reopen the claims.  The Veteran was notified of his appellate rights but did not appeal.  This decision is final.

3. Additional evidence associated with the claims file since the July 2004 Board decision was not previously before agency decision makers, and relates to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claims for service connection for peripheral neuropathy of the right and the left lower extremities.

4.  The Veteran served in the Republic of Vietnam and is thus presumed to have been exposed to Agent Orange.

5.  The Veteran has coronary heart disease (CAD), a type of ischemic heart disease.


CONCLUSIONS OF LAW

1.  The Board's July 2004 decision declining to reopen the Veteran's claim for service connection for peripheral neuropathy of the right lower extremity is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  The Board's July 2004 decision declining to reopen the Veteran's claim for service connection for peripheral neuropathy of the left lower extremity is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

3.  Since the Board's July 2004 decision, new and material evidence has been received; hence, the requirements to reopen the claim for service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected DM, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Since the Board's July 2004 decision, new and material evidence has been received; hence, the requirements to reopen the claim for service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected DM, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The criteria for entitlement to service connection for a heart disorder, diagnosed as CAD, due to herbicide exposure (claimed as a heart murmur) are met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(e) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition of the petitions to reopen the claims for service connection for peripheral neuropathy of the right and the left lower extremities, and the claim for service connection for a heart disorder, diagnosed as CAD, due to herbicide exposure (claimed as a heart murmur), the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.

II.  Petition to reopen

As indicated above, the Board previously considered and declined to reopen the Veteran's claims for service connection for peripheral neuropathy of the right lower extremity in July 2004 decision.  Evidence of record at the time of this decision included the Veteran's STRs that were negative for any peripheral neuropathy or paresthesia of the lower extremities.  Private medical records showing that the Veteran had been treated since 1993 for painful paresthesia of the lower extremities, with the Veteran reporting onset in approximately 1987.  Treatment records dated in 1996, from the Emory Clinic showed that the Veteran was evaluated for paresthesia of the lower extremities.  In January 1997 the Veteran was hospitalized and diagnosed with myelopathy of unknown etiology.  Treatment records from 2001 to 2002 revealed a diagnosis of unspecified idiopathic peripheral neuropathy secondary to cauda equine syndrome and sarcoidosis.  A July 2002 private medical record from J.D.O., M.D., reflects that the Veteran had a history of peripheral neuropathy diagnosed approximately nine to 10 years previously.  A January 2003 outpatient examination report included the examiner's statement that the Veteran "was advised that Agent Orange exposure may cause peripheral neuropathy.  However, it would be hard to exactly pinpoint whether his neuropathy is secondary to exposure to Agent Orange at this time." 

In the July 2004 decision, the Board determined that the evidence submitted since the last February 1998 Board decision did not establish a diagnosis of acute or subacute peripheral neuropathy, nor does it establish a medical nexus between the Veteran's peripheral neuropathy of both lower extremities and his military service or any incident of service, to specifically include in-service exposure to herbicides.  

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, the July 2004 Board decision is final based on the evidence then of record.  Id.  The Veteran sought to reopen his claim for service connection for peripheral neuropathy of the right and the left lower extremities in September 2006.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the record since the Board's July 2004 final decision includes private medical records from Foothills Internal Medicine dated in May 2006 showing that the Veteran was diagnosed with neuropathy, idiopathic peripheral, unspecified.  VA medical records showing that the Veteran has chronic peripheral neuropathy.  A December 2006 VA DM examination report reflects that the Veteran's medical history is notable for peripheral neuropathy dating back to the early 1990's.  The Veteran reported at that time he was having problems with a burning and tingling sensation in his lower extremities.  The Veteran stated that his current diagnosis is chronic demyelinating polyneuropathy (CIDP).  The VA examiner diagnosed DM, type 2.  He stated that the Veteran has a history of neuropathy, which predates his diagnosis of DM.  The VA examiner stated that it appears that his neuropathy is distinct from that which would be expected in someone with DM.  In a December 2006 rating decision, service connection for DM, type II, associated with herbicide exposure was granted.  A February 2007 VA medical record reflects that the Veteran has severe polyneuropathy which was apparently stable.  In August 2011, the Veteran's representative submitted an article from the Mayo Clinic's website, along with a waiver of initial RO consideration, that reported complications from DM included nerve damage (neuropathy), in that excess sugar can injure the walls of the tiny blood vessels that nourish the nerves, especially in the legs.   

The above described evidence is new as it was not previously of record at the time of the July 2004 Board decision.  The medical evidence shows that the Veteran is clearly diagnosed with peripheral neuropathy of the lower extremities and the Mayo Clinic medical article provides competent evidence that neuropathy is a complication of diabetes mellitus.  Thus, this additional evidence is also material because - at least according to the Mayo Clinic medical article - it raises a reasonable possibility of substantiating the claim.  That is to say, the medical article from the Mayo Clinic supports the Veteran's contentions that he has peripheral neuropathy of the right and the left lower extremities related to his service-connected DM.  The Board points out that the holding in Justus clarifies that it is impermissible to weigh the probative value of the favorable evidence at this preliminary stage of merely determining whether the claims should be reopened. See, too, Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (where the Federal Circuit Court noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).

Accordingly, new and material evidence has been received to reopen the claims for service connection for peripheral neuropathy of the right and the left lower extremities. 

III.  Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain listed, chronic disabilities, including ischemic heart disease, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(e).

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include ischemic heart disease) to a degree of 10 percent or more at any time after service, the Veteran is entitled to service connection even though there is no record of such disease during service.  38 C.F.R. § 3.307. 3.309(e).  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307; see also 75 Fed. Reg. 53202 (July 31, 2010).

Subsequently, on August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add ischemic heart disease, Parkinson's disease, and B cell leukemias to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.  On November 1, 2010, Chairman's Memorandum No. 01-10-37 was issued, which lifted the stay of the adjudication of cases affected by the new regulations establishing a presumption of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias.  Thus, the rulemaking procedures have been completed, and ischemic heart disease is now included in the list of diseases presumptively associated with exposure to herbicides.  38 C.F.R. § 3.309(e).

Regarding the merits of the Veteran's claim, the Veteran's service in the Republic of Vietnam from April 1966 to October 1966 was verified by the National Personnel Records Center.  Also, the medical evidence of record clearly shows that the Veteran is diagnosed with CAD and was awarded Social Security Administration disability benefits for a diagnosis of ischemic heart disease.  Although the Veteran claimed service connection for a heart murmur, such is only a symptom, and not a disability for VA purposes.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this case, there is no affirmative evidence of record, indicating that the Veteran's CAD is not attributable to herbicide exposure in service.  38 C.F.R. § 3.307(d). Accordingly, service connection for CAD, on a presumptive basis, as due to herbicide exposure is warranted.


ORDER

To the limited extent that new and material evidence to reopen the claim for service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected DM has been received, the appeal is granted.

To the limited extent that new and material evidence to reopen the claim for service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected DM has been received, the appeal is granted.

Service connection for CAD as due herbicide exposure (claimed as a heart murmur) is granted.


REMAND

In this case, the Veteran seeks service connection for peripheral neuropathy of the right and the left lower extremities as related to military service, to include herbicide exposure, or in the alternative, as secondary to service-connected DM.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310(b).

In this case, a January 2003 private examination report included the examiner's statement that the Veteran "was advised that Agent Orange exposure may cause peripheral neuropathy.  However, it would be hard to exactly pinpoint whether his neuropathy is secondary to exposure to Agent Orange at this time."  The medical examiner failed to provide a basis for his finding, and is therefore considered inadequate.  In addition, while a December 2006 VA examiner stated that the Veteran has a history of neuropathy, which predates his diagnosis of DM and that it appears that his neuropathy is distinct from that which would be expected in someone with DM, he also did not provide a rationale for his opinion. Moreover, he did not consider aggravation of the Veteran's peripheral neuropathy of the right and the left lower extremities by the service- connected DM. 

In light of the above, the Board finds that the medical evidence currently of record is insufficient to make a decision on these claims and that an appropriate VA examination and medical opinion, by a physician, based on a full review of the records is needed to resolve the claims for service connection for peripheral neuropathy of the right and left lower extremities.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Prior to affording the Veteran an additional examination, the RO/AMC should obtain and associate with the claims file all outstanding , pertinent VA medical records.  The claims file currently includes outpatient treatment records from the Columbia VA medical center (VAMC) and the Greenville VA outpatient clinic (VAOPC), dated through December 2007.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must obtain all outstanding, pertinent, medical records from the Columbia VAMC and the Greenville VAOPC, dated from December 2007 to the present.

In addition, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO/AMC should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal that is not already of record.  

The RO/AMC should ensure that the Veteran is properly notified of what evidence is needed to support his claims for secondary service connection under 38 C.F.R. § 3.310 (revised effective in October 2006) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lastly, the Board notes that in a December 2006 rating decision, the RO, in pertinent part, denied the Veteran's claims for service connection for peripheral neuropathy of the right and of the left upper extremities.  In December 2006, the Veteran submitted a Notice of Disagreement with the denial of these claims.  A statement of the case (SOC) has not been sent to the Veteran regarding these issues.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court indicated that in a case in which a Veteran expressed disagreement in writing with a decision by an agency of original jurisdiction and the agency of original jurisdiction failed to issue an SOC the Board remanded the matter for issuance of an SOC.  After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, these matters are REMANDED for the following actions:

1.  The RO/AMC should obtain from the Columbia VAMC and Greenville VAOPC all outstanding, pertinent, medical records from December 2007 to the present. The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO/AMC should send to the Veteran and his representative a letter informing the Veteran that he may provide additional information, and if necessary, authorization, to enable it to obtain any additional evidence (VA or non-VA) pertinent to the claims on appeal that is not currently of record.

The RO/AMC should also explain the type of evidence that is his ultimate responsibility to submit, to specifically include notice as to the evidence need to support his claims for service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, under the provisions of 38 C.F.R. § 3.310 (revised effective in October 2006).

3.  Thereafter, the Veteran is to be scheduled for a VA  examination, by an examiner with the appropriate expertise, to determine the etiology of the Veteran's peripheral neuropathy of the right and left lower extremities.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner(s) should opine whether the Veteran's peripheral neuropathy of the right and left lower extremities are at least as likely as not (i.e., there is a 50 percent or greater probability) the result of injury or disease incurred in or aggravated during the Veteran's military service, to include exposure to Agent Orange.

Further, the examiner should opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the right and left lower extremities (a) was caused, or (b) is aggravated (permanently made worse by) by the Veteran's service- connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In providing the opinion, the examiner is requested to comment on the representative's contentions (as articulated in the August 2011 written brief presentation) that the Veteran's diabetes mellitus had an onset prior to the actual diagnosis in 2006 or that his diabetes mellitus was contemporaneous with the onset of his peripheral neuropathy in the early 1990's.  Discussion of the Mayo Clinic medical article on diabetes and complications of neuropathy should also be included in the examiner's opinion. 

A complete rationale must be given for all opinions and conclusions.  If a determination cannot be made without resort to speculation, that should be noted and explained. 

4.  Thereafter, the RO/AMC should readjudicate the claims for service connection for peripheral neuropathy of the right and the left lower extremities, to include as due to service-connected diabetes mellitus in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken on the claim.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration. 

5.  Unless the claims are resolved by granting the benefits sought, or the NOD is withdrawn, furnish an SOC to the Veteran and his representative concerning the claims for service connection for peripheral neuropathy of the right and the left upper extremities stemming from his disagreement with the December 2006 rating decision.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  To perfect the appeal, he must timely file a substantive appeal, otherwise the appeal should be closed without returning to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


